Case 1:20-cv-23335-DPG Document 49 Entered on FLSD Docket 08/17/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                      CASE NO.: 1:20-cv-23335-GAYLES/OTAZO-REYES


  AST & SCIENCE LLC,

         Plaintiff/Counterclaim Defendant,

  v.

  DELCLAUX PARTNERS SA,

        Defendant/Counterclaim Plaintiff.
  ______________________________________/


                                               ORDER

         THIS CAUSE comes before the Court on Magistrate Judge Alicia M. Otazo-Reyes’s

  Report and Recommendation (the “Report”) [ECF No. 45] regarding Plaintiff AST & Science

  LLC’s Motion to Dismiss Defendant’s Amended Counterclaim (the “Motion”) [ECF No. 21]. On

  August 11, 2020, Plaintiff brought this action against Defendant. [ECF No. 1]. On December 29,

  2020, Defendant Delclaux Partners SA filed its Amended Answer and Affirmative Defenses and

  Counterclaims. [ECF No. 17]. On January 7, 2021, Plaintiff filed the instant Motion attacking the

  Court’s subject matter jurisdiction as to Defendant’s Counterclaims. [ECF No. 21]. On April 30,

  2021, the Court referred this case to Judge Otazo-Reyes, pursuant to 28 U.S.C. § 636(b)(1)(B), for

  a ruling on all pre-trial, non-dispositive matters and a report and recommendation on all dispositive

  matters. [ECF No. 38]. On June 28, 2021, Judge Otazo-Reyes issued her Report recommending

  that the Court deny Plaintiff’s Motion. Plaintiff timely filed objections, [ECF No. 46], but

  Defendant did not respond.
Case 1:20-cv-23335-DPG Document 49 Entered on FLSD Docket 08/17/2021 Page 2 of 2




         A district court may accept, reject, or modify a magistrate judge’s report and

  recommendation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to which

  objections are made are accorded de novo review, if those objections “pinpoint the specific findings

  that the party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see

  also Fed. R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which no specific

  objections are made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v. WestPoint

  Underwriters, L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v. Prem, Inc.,

  208 F. App’x 781, 784 (11th Cir. 2006).

         Having conducted a de novo review of the record, the Court agrees with Judge Otazo-

  Reyes’s analysis and conclusion that Plaintiff’s Motion should be denied.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1.      Magistrate Judge Alicia M. Otazo-Reyes’s Report and Recommendation, [ECF No.

                 45], is AFFIRMED AND ADOPTED and incorporated into this Order by

                 reference.

         2.      Plaintiff AST & Science LLC’s Motion to Dismiss Defendant’s Amended

                 Counterclaim, [ECF No. 21], is DENIED.

         DONE AND ORDERED in Chambers at Miami, Florida, this 17th day of August, 2021.




                                                ________________________________
                                                DARRIN P. GAYLES
                                                UNITED STATES DISTRICT JUDGE




                                                   2
